Citation Nr: 0012104	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  00-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code due to placement of the case into an interrupted 
status was proper.  

(The issues of entitlement to an increased disability rating 
for major depression; entitlement to an increased disability 
rating for residuals of a right hand injury; entitlement to 
an increased disability rating for hearing loss; entitlement 
to service connection for chest pains; and entitlement to an 
total rating based on individual unemployability due to 
service-connected disabilities are the subjects of a separate 
decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to July 
1991.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 determination of the 
Vocational Rehabilitation and Counseling Officer of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) which placed the veteran's Chapter 
31 vocational rehabilitation benefits into an interrupted 
status.    


REMAND

In a Substantive Appeal (VA Form 9) submitted in November 
1999, the veteran indicated that he desired a personal 
hearing before a member of the Board in Washington, D.C.  In 
a VA Form 9 submitted in February 2000, the veteran indicated 
that he desired a personal hearing before a traveling member 
of the Board.  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 1991 
& Supp. 1999).

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action: 

The RO should schedule the veteran for a 
travel board hearing in Philadelphia, 
Pennsylvania. Appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




